Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDMENT NO. 3 AND INCREMENTAL COMMITMENT AGREEMENT TO

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of October 19, 2018,

among

FIDUS INVESTMENT CORPORATION,

as Borrower,

THE INCREASING LENDER PARTY HERETO,

as the Increasing Lender and a Lender,

and

ING CAPITAL LLC,

as the Administrative Agent and a Lender

relating to the

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of June 16, 2014,

among

FIDUS INVESTMENT CORPORATION,

as Borrower,

The Lenders Parties Thereto,

and

ING CAPITAL LLC,

as Administrative Agent, Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 3 AND INCREMENTAL COMMITMENT AGREEMENT TO SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Agreement”), dated as of October 19, 2018 (the
“Effective Date”), by and among FIDUS INVESTMENT CORPORATION (the “Borrower”),
FIDUS INVESTMENT HOLDINGS, INC. (“FIH”), FCIHA, INC. (“FCIHA”), FCMGI, INC.
(“FCMGI”), BBRSS BLOCKER CORP. (“BBRSS” and, together with FIH, FCIHA and FCMGI,
the “Subsidiary Guarantors”), ING CAPITAL LLC, in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”) and a Lender, and TIAA,
FSB, as the increasing lender (in such capacity, the “Increasing Lender”) and a
Lender, relating to the SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
June 16, 2014 (as amended by that certain Amendment No. 1 to Senior Secured
Revolving Credit Agreement, dated as of December 19, 2014, and by that certain
Amendment No. 2 to Senior Secured Revolving Credit Agreement, dated as of
December 29, 2017, the “Existing Credit Agreement”, and as further amended,
restated, supplemented or otherwise modified from time to time, including by
this Agreement, the “Credit Agreement”), among the Borrower, the Administrative
Agent and the several banks and other financial institutions or entities from
time to time party to the Credit Agreement.

A.    The Borrower has requested that the Lenders and the Administrative Agent
amend certain provisions of the Existing Credit Agreement and the Lenders
signatory hereto and the Administrative Agent have agreed to do so on the terms
and subject to the conditions contained in this Agreement.

B.    The Borrower has requested that the Increasing Lender provide an
additional Commitment on and as of the Effective Date (as defined below),
immediately after giving effect to the amendment set forth in Section 2, in an
aggregate amount equal to the amount set forth opposite the Increasing Lender’s
name on Schedule 1 (the “Incremental Commitment”) pursuant to Section 2.06(f) of
the Credit Agreement.

C.    The Increasing Lender is willing to make its Incremental Commitment on and
as of the Effective Date on the terms and subject to the conditions set forth
herein and in the Existing Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement. This Agreement shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 2. Amendment to the Existing Credit Agreement. Effective as of the
Effective Date, and subject to the terms and conditions set forth below, the
Existing Credit Agreement is hereby amended by replacing the amount of
“$75,000,000” where it appears in Section 2.06(f)(i)(B) of the Existing Credit
Agreement with the amount of “$100,000,000” in its place.



--------------------------------------------------------------------------------

SECTION 3. Incremental Commitment. (a) Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, the Increasing Lender
hereby agrees to make its Incremental Commitment to the Borrower effective on
and as of the Effective Date, immediately after giving effect to the amendment
set forth in Section 2. The Incremental Commitment of the Increasing Lender
shall constitute an additional “Commitment” and a “Commitment Increase” for all
purposes of the Credit Agreement and the other Loan Documents, and the Effective
Date shall be the “Commitment Increase Date” of the Incremental Commitment for
purposes of Section 2.06(f) of the Credit Agreement.

(b)    The terms of the Incremental Commitment shall be the same as the other
Commitments made under the Credit Agreement.

(c)    On the Effective Date, in connection with the adjustments to any
outstanding Loans and participation interests contemplated by
Section 2.06(f)(iv) of the Credit Agreement, if the Increasing Lender is
notified by the Administrative Agent the Increasing Lender shall make a payment
to the Administrative Agent, for account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to the other
Lenders in accordance with such section, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to the Incremental Commitment and any other Commitment Increases,
if any, occurring on the Effective Date).

SECTION 4. Conditions Precedent to Effectiveness of Amendment and Incremental
Commitment. This Agreement, the amendment set forth in Section 2 and,
immediately after giving effect to the amendment set forth in Section 2, the
Incremental Commitment of the Increasing Lender, shall be subject to the
satisfaction on or prior to the Effective Date of the following conditions
precedent:

(a)    the Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Increasing Lender;

(b)    the Administrative Agent shall have received true and complete
resolutions of the Board of Directors of each Obligor, which shall be reasonably
satisfactory to the Administrative Agent in form and substance, approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

(c)    on the Effective Date, immediately after giving effect to the amendment
set forth in Section 2, each of the conditions set forth or referred to in
Section 2.06(f)(i)

 

2



--------------------------------------------------------------------------------

of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the Effective Date certifying as to the foregoing;

(d)    the Increasing Lender shall have received all fees due to the Increasing
Lender on the Effective Date, including pursuant to any outstanding fee letters
by and between the Borrower and the Administrative Agent;

(e)    the Administrative Agent shall have received for the account of the
Lenders the amounts, if any, payable under Section 2.13 of the Credit Agreement
as a result of the adjustments of Borrowings pursuant to Section 3(c) of this
Agreement; and

(f)    the Administrative Agent shall have received all other documented fees
and expenses related to this Agreement owing on the Effective Date.

SECTION 5. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and each of the Lenders that, as of the
Effective Date:

(a)    This Agreement has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). The Credit
Agreement, as amended by this Agreement, constitutes a legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b)    Immediately after giving effect to the amendment in Section 2, each of
the representations and warranties made by the Borrower and the Subsidiary
Guarantors in or pursuant to the Loan Documents are true and correct in all
material respects as if made on the Effective Date (except to the extent they
relate specifically to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and unless a representation or
warranty is already qualified by materiality or by Material Adverse Effect, in
which case it is true and correct in all respects).

(c)    Immediately after giving effect to the amendment in Section 2, no Default
or Event of Default has occurred and is continuing on the Effective Date or
shall result from this Agreement or the Incremental Commitment.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the

 

3



--------------------------------------------------------------------------------

Collateral Agent or the Borrower or the Subsidiary Guarantor under the Existing
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Person to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Agreement shall apply and be effective only with respect to the provisions
amended herein of the Existing Credit Agreement.

SECTION 7. Consent and Reaffirmation. (a) The Subsidiary Guarantors hereby
consent to this Agreement and the transactions contemplated hereby, (b) the
Borrower and the Subsidiary Guarantors agree that, notwithstanding the
effectiveness of this Agreement, the Guarantee and Security Agreement and each
of the other Security Documents continue to be in full force and effect, (c) the
Borrower and the Subsidiary Guarantors acknowledge that the terms “Revolving
Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Increasing Lender in respect
of its Incremental Commitment and all interest and other amounts owing in
respect thereof under the Loan Documents (including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (d) the Subsidiary
Guarantors confirm their guarantee of the Guaranteed Obligations and the
Borrower and the Subsidiary Guarantors confirm their grant of a security
interest in their assets as Collateral for the Secured Obligations, all as
provided in the Loan Documents as originally executed (and amended prior to the
Effective Date and supplemented hereby). On the Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Existing Credit
Agreement as modified by this Agreement and each reference in any other Loan
Document shall mean the Existing Credit Agreement as modified hereby.

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 9. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement in accordance with the Credit Agreement, including the reasonable
and documented fees, charges and disbursements of one outside counsel for the
Administrative Agent.

SECTION 10. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4



--------------------------------------------------------------------------------

SECTION 11. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 9.09 OF THE CREDIT AGREEMENT
(AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX OF THE CREDIT AGREEMENT) ARE
HEREBY INCORPORATED BY REFERENCE.

SECTION 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 13. No Third Party Beneficiaries. This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity. No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.

SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 15. Acknowledgment and Consent. The Administrative Agent hereby
acknowledges that it has received notice pursuant to Section 2.06(f)(i) of the
Credit Agreement within the time period required thereunder. Pursuant to
Section 2.06(f)(i)(C) of the Credit Agreement, each of the Administrative Agent
and the Borrower consents to the Commitment Increase provided for herein. For
the avoidance of doubt, pursuant to Section 2.06(f)(iv) of the Credit Agreement,
the Borrower hereby acknowledges, and consents to the fact that, the Effective
Date (and thereby the Commitment Increase Date with respect to the Incremental
Commitment provided for herein) may occur on a day other than the last day of an
Interest Period.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

FIDUS INVESTMENT CORPORATION,

as Borrower

By:  

/s/ Shelby E. Sherard

Name: Shelby E. Sherard Title: Chief Financial Officer, Chief Compliance Officer
and Secretary

FIDUS INVESTMENT HOLDINGS, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby E. Sherard

Name: Shelby E. Sherard Title: Secretary

FCIHA, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby E. Sherard

Name: Shelby E. Sherard Title: Secretary

FCMGI, INC.,

as Subsidiary Guarantor

By:  

/s/ Shelby E. Sherard

Name: Shelby E. Sherard Title: Secretary

BBRSS BLOCKER CORP.,

as Subsidiary Guarantor

By:  

/s/ Shelby E. Sherard

Title: Secretary

 

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:  

/s/ Patrick Frisch

Name: Patrick Frisch Title: Managing Director By:  

/s/ Dominik Breuer

Name: Dominik Breuer Title: Vice President

 

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

TIAA, FSB, as Increasing Lender and a Lender By:  

/s/ Martin O’Brien

Name: Martin O’Brien Title: Director

 

[Signature Page to Incremental Commitment Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INCREASING LENDER

 

Increasing Lender

   Incremental
Commitment
Amount  

TIAA, FSB

   $ 15,000,000  